[Cite as Meredith v. Alliance Castings Co., L.L.C., 2021-Ohio-2565.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



ROBBIE MEREDITH                                    :            JUDGES:
                                                   :            Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellant                        :            Hon. Patricia A. Delaney, J.
                                                   :            Hon. Earle E. Wise, Jr., J.
-vs-                                               :
                                                   :
ALLIANCE CASTINGS                                  :
COMPANY, LLC, ET AL.                               :            Case No. 2020 CA 00143
                                                   :
        Defendants-Appellees                       :            OPINION



CHARACTER OF PROCEEDING:                                        Appeal from the Court of Common
                                                                Pleas, Case No. 2019 CV 00570


JUDGMENT:                                                       Affirmed



DATE OF JUDGMENT:                                               July 27, 2021



APPEARANCES:

For Plaintiff-Appellant                                         For Defendants-Appellees

JOSEPH L. SCHIAVONI                                             EDWARD D. MURRAY
87 Westchester Drive                                            JAMES M. WILLIAMS
Youngstown, OH 44515                                            ZACHARY M. SOEHNLEN
                                                                4775 Munson Street, NW
                                                                P.O. Box 36963
                                                                Canton, OH 43735-6963

                                                                THOMAS M. MCCARTY
                                                                State Office Building, 11th Floor
                                                                615 Superior Avenue
                                                                Cleveland, OH 44113
Stark County, Case No. 2020 CA 00143                                                     2

Wise, Earle, J.

      {¶ 1} Plaintiff-Appellant, Robbie Meredith, appeals the September 1, 2020

judgment entry of the Court of Common Pleas of Stark County, Ohio, granting motions

for judgment notwithstanding the verdict filed by Defendants-Appellees, Alliance Castings

Company, LLC and Administrator, Bureau of Workers’ Compensation.

                        FACTS AND PROCEDURAL HISTORY

      {¶ 2} On June 8, 2012, appellant was working for Alliance Castings Company

LLC when she sustained an injury in the course of her employment. Appellant filed a

workers' compensation claim which was allowed for sprain neck, sprain thoracic region,

sprain lumbar region, focal disc herniation into neural foraminal right T7-T8, substantial

aggravation of pre-existing moderate neuroforaminal narrowing right T7-T8, disc

herniation at L4-L5, and radiculopathy at L4-L5.

      {¶ 3} In 2018, appellant filed a claim for the additional allowance of substantial

aggravation of pre-existing major depressive disorder, single episode, moderate course,

comorbid with anxiety features. The claim was denied at the administrative level.

      {¶ 4} On March 4, 2019, appellant filed an appeal with the Court of Common

Pleas. A jury trial commenced on February 11, 2020. The jury found appellant was

entitled to participate in the workers’ compensation fund for the aforementioned condition.

      {¶ 5} On March 17, 2020, appellees filed motions for judgment notwithstanding

the verdict, arguing insufficient evidence to establish a pre-existing condition and

therefore there was no condition from which to be substantially aggravated in the first

instance.   Further, appellees argued there was no evidence of objective diagnostic

findings, objective clinical findings, or objective test results to demonstrate that the
Stark County, Case No. 2020 CA 00143                                                 3

claimed pre-existing condition was substantially aggravated. By judgment entry filed

September 1, 2020, the trial court agreed and granted the motions.

      {¶ 6} Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                            I

      {¶ 7} "THE TRIAL COURT ERRED IN REVERSING THE VERDICT/FINAL

DECISION OF THE TRIAL JURY WHICH DETERMINED THAT THE PLAINTIFF-

APPELLANT       WAS     ALLOWED        TO       PARTICIPATE   IN     THE   WORKERS’

COMPENSATION ACT FOR THE CONDITION OF SUBSTANTIAL AGGRAVATION OF

PRE-EXISTING MAJOR DEPRESSIVE DISORDER, SINGLE EPISODE, MODERATE

COURSE, COMORBID WITH ANXIETY FEATURES."

                                            I

      {¶ 8} In her sole assignment of error, appellant claims the trial court erred in

granting appellees’ motions for judgment notwithstanding the verdict. We disagree.

      {¶ 9} Civil Rule 50(B) governs motions for judgment notwithstanding the verdict

("JNOV"). In Pariseau v. Wedge Products, Inc., 36 Ohio St.3d 124, 127, 522 N.E.2d 511

(1988), the Supreme Court of Ohio discussed the standard of review on a motion for

JNOV as follows:



             "The test to be applied by a trial court in ruling on a motion for

      judgment notwithstanding the verdict is the same test to be applied on a

      motion for a directed verdict. The evidence adduced at trial and the facts

      established by admissions in the pleadings and in the record must be

      construed most strongly in favor of the party against whom the motion is
Stark County, Case No. 2020 CA 00143                                                   4

      made, and, where there is substantial evidence to support his side of the

      case, upon which reasonable minds may reach different conclusions, the

      motion must be denied.       Neither the weight of the evidence nor the

      credibility of the witnesses is for the court's determination in ruling upon

      either of the above motions." Posin v. A.B.C. Motor Court Hotel (1976), 46

      Ohio St.2d 271, 275, 74 O.O.2d 427, 430, 344 N.E.2d 334, 338. (Additional

      citations omitted.)



      {¶ 10} Appellate review of a ruling on a motion for JNOV is de novo. Midwest

Energy Consultants, L.L.C. v. Utility Pipeline, Ltd., 5th Dist. Stark No. 2006CA00048,

2006-Ohio-6232.

      {¶ 11} In order to participate in the workers' compensation fund, a claimant must

show, "by a preponderance of the evidence, medical or otherwise, not only that his injury

arose out of and in the course of his employment, but also that a direct or proximate

causal relationship existed between his injury and his harm or disability." White Motor

Corp. v. Moore, 48 Ohio St.2d 156, 357 N.E.2d 1069 (1976), paragraph one of the

syllabus. Pursuant to R.C. 4123.01(C)(1) and (4), an "injury" does not include:



             (1) Psychiatric conditions except where the claimant's psychiatric

      conditions have arisen from an injury or occupational disease sustained by

      that claimant or where the claimant's psychiatric conditions have arisen

      from sexual conduct in which the claimant was forced by threat of physical

      harm to engage or participate;
Stark County, Case No. 2020 CA 00143                                                       5

              (4) A condition that pre-existed an injury unless that pre-existing

       condition is substantially aggravated by the injury.      Such a substantial

       aggravation must be documented by objective diagnostic findings, objective

       clinical findings, or objective test results. Subjective complaints may be

       evidence of such a substantial aggravation.              However, subjective

       complaints without objective diagnostic findings, objective clinical findings,

       or objective test results are insufficient to substantiate a substantial

       aggravation.



       {¶ 12} In order to establish substantial aggravation, there first must be evidence of

a pre-existing condition.

       {¶ 13} In its September 1, 2020 judgment entry granting the motions for JNOV, the

trial court found "insufficient evidence from which a reasonable person could conclude

that Plaintiff had the particular condition being sought," and could not find "any objective

diagnostic findings, objective clinical findings, or objective test results that Plaintiff

suffered a substantial aggravation" of the claimed condition.

       {¶ 14} In her appellate brief at 6, appellant argues the jury based its verdict in her

favor on her own testimony, the written and video testimony of her medical expert, Lynn

Ross DiMarzio, Ph.D., the report of Dr. Joseph Konieczny who evaluated her for social

security disability, and the testimony of her daughter.

       {¶ 15} Unfortunately, a transcript of the jury trial is not included in the record. In

Knapp v. Edwards Laboratories, 61 Ohio St.2d 197, 199, 400 N.E.2d 384 (1980), the

Supreme Court of Ohio held the following:
Stark County, Case No. 2020 CA 00143                                                          6

               The duty to provide a transcript for appellate review falls upon the

       appellant. This is necessarily so because an appellant bears the burden of

       showing error by reference to matters in the record. See State v. Skaggs,

       53 Ohio St.2d 162 (1978). This principle is recognized in App.R. 9(B), which

       provides, in part, that " * * * the appellant shall in writing order from the

       reporter a complete transcript or a transcript of such parts of the

       proceedings not already on file as he deems necessary for inclusion in the

       record. * * *." When portions of the transcript necessary for resolution of

       assigned errors are omitted from the record, the reviewing court has nothing

       to pass upon and thus, as to those assigned errors, the court has no choice

       but to presume the validity of the lower court's proceedings, and affirm.

       (Footnote omitted.)



       {¶ 16} In order to review appellant's claimed assignment of error, that the trial court

erred in granting the motions for JNOV, we must determine if the trial court erred in finding

insufficient evidence to support the jury's verdict. Without a transcript, we have nothing

to pass upon and this court has no choice but to presume the validity of the trial court's

proceedings.

       {¶ 17} Even accepting all of the claimed testimony set forth in appellant's appellate

brief as true, we cannot find the trial court erred in granting the motions for JNOV.

Appellant's medical expert, Dr. DiMarzio, testified via video deposition. A written copy of

the deposition is attached to appellant's appellate brief. All parties refer to this deposition.

Dr. DiMarzio saw appellant one time, in 2018, six years after her workplace injury, and

never treated her. DiMarzio depo. at 29, 34-35. She opined appellant had a "depressive
Stark County, Case No. 2020 CA 00143                                                    7

disorder" in 2004, eight years prior to her workplace back injury. Id. at 17. In 2004,

appellant's son had attempted suicide. Dr. DiMarzio based her opinion of depressive

disorder in 2004 on the one 2018 visit, citing appellant's demeanor, how she was talking,

crying, and "didn't want to talk about it." Id. at 16-17. Dr. DiMarzio never diagnosed

appellant with having major depressive disorder, single episode, moderate course,

comorbid with anxiety features in 2004. On the issue of substantial aggravation, when

asked what objective finding she used to compare to, Dr. DiMarzio testified the "most

objective finding was the fact that she was prescribed psychiatric medication,

psychotropic medication" (Zoloft) back in 2004. Id. at 24. On cross-examination, Dr.

DiMarzio agreed the prescription was not based on any long-standing treatment with a

mental health professional, appellant could not recall the name of the prescribing doctor,

she took it for less than thirty days, and it was possible appellant was never prescribed

Zoloft, as she was taking appellant's word for it because there was no physical

documentary evidence that she took anything. Id. at 38.

      {¶ 18} Based upon the state of the record and our limited review, we find the trial

court did not err in granting the motions for JNOV.

      {¶ 19} The sole assignment of error is denied.
Stark County, Case No. 2020 CA 00143                                         8

      {¶ 20} The judgment of the Court of Common Pleas of Stark County, Ohio is

hereby affirmed.

By Wise, Earle, J.

Gwin, P.J. and

Delaney, J. concur.




EEW/db